     Case: 1:13-cv-02635 Document #: 256 Filed: 12/20/19 Page 1 of 3 PageID #:3383




                       IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

                                                    )
ALAN CARLSON & PETER DELUCA,                        ) Civil Action No. 13-cv-2635
individually and on behalf of a class of            )
similarly situated individuals.,                    ) Judge Andrea Wood
                                                    )
               Plaintiffs,                          ) Magistrate Judge Maria Valdez
                                                    )
v.                                                  )
                                                    )
NORTHROP GRUMMAN CORPORATION                        )
and the NORTHROP GRUMMAN                            )
SEVERANCE PLAN,                                     )
                                                    )
                                                    )
               Defendants.                          )

                         PLAINTIFFS’ RENEWED MOTION
                  FOR CLASS CERTIFICATION OF COUNTS II AND III

        Pursuant to Federal Rule of Civil Procedure 23, Plaintiffs Alan Carlson and Peter Deluca,

by and through their attorneys, respectfully move this Court for an order pursuant to Rule 23(a)

and Rule 23(b)(2) certifying Counts II and III by Plaintiffs in the Amended Complaint under the

Employee Retirement Income Security Act of 1974 (“ERISA”), on behalf of two subclasses of

the Amended Class that the Court certified for Count I pursuant to its October 11, 2019 Order

(Dkt. No. 248) and subject to the exclusions of the Amended Class, as follows:

        1.     Certifying Count II on behalf of the following Subclass (the “Technical Services

Subclass”): All members of the Amended Class who worked in the Technical Services Sector at

the time of their layoff from Northrop Grumman Corporation.

        2.     Certifying Count III on behalf of the following Subclass (the Pre-October 2011

Hires Subclass”): All members of the Amended Class whose original date of hire with Northrop

Grumman Corporation was before October 2011.


                                                1
   Case: 1:13-cv-02635 Document #: 256 Filed: 12/20/19 Page 2 of 3 PageID #:3383




       3.        Appointing Plaintiffs Alan Carlson and Peter DeLuca as Class Representatives of

Subclasses A and B.

       4.        Appointing Michael Bartolic of The Law Offices of Michael Bartolic, LLC and R.

Joseph Barton of Block and Leviton LLP as Co-Lead Class Counsel for the Subclasses.

       This Motion is supported by the accompanying Memorandum of Law, the Declaration of

Ming Siegel, the exhibits accompanying the declarations, the pleadings on file with the Court in

this action, and further evidence and argument as may be submitted prior to the Court’s decision

on the motion.

Dated: December 20, 2019                     Respectfully submitted,


                                             /s/ Michael Bartolic
                                             Michael Bartolic
                                             The Law Offices of Michael Bartolic, LLC
                                             208 S. LaSalle Street, Suite 1420
                                             Chicago, Illinois 60603
                                             Tel: 312-635-1600
                                             Email: mbartolic@michaelbartolic.com

                                             R. Joseph Barton
                                             Block & Leviton LLP
                                             1735 20th Street, NW
                                             Washington, DC 20009
                                             Tel: 202-734-7046
                                             Email: jbarton@blockesq.com

                                             Vincent Cheng
                                             Block & Leviton LLP
                                             100 Pine Street, Suite 1250
                                             San Francisco, CA 94111
                                             Tel: 510-543-0489
                                             Email: vincent@blockesq.com

                                             Attorneys for Plaintiffs




                                                 2
   Case: 1:13-cv-02635 Document #: 256 Filed: 12/20/19 Page 3 of 3 PageID #:3383




                                CERTIFICATE OF SERVICE

       The undersigned attorney hereby certifies that a true and correct copy of the foregoing

was served upon all parties of record via the Electronic Filing System of the U.S. District Court

for the Northern District of Illinois on December 20, 2019.

                                                              /s/ Michael Bartolic
                                                              Michael Bartolic




                                                3
